DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Preliminary Amendment filed 04/19/2021.

Status of the claims
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10983952.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitations.  Therefore, they are rejected on the ground of nonstatutory double patenting.
17234542
1. (Original) A method for storing documents in a cloud storage system comprising a cloud processor and a plurality of storage components, the method comprising:
at the cloud processor,
providing at least one storage component attribute for each of the plurality of storage components, the at least one storage component attribute defining a storage property of the respective storage component;
receiving a first document to be stored and document metadata associated with the first document, the document metadata defining a storage requirement of the first document;
translating the document metadata of the first document into a storage instruction;
determining, based on storage component attributes, at least one storage component among the plurality of storage components with a defined storage property matching the storage instruction for the first document; and
storing the first document in the at least one storage component determined according to the storage instruction.
2. (New) The method according to claim 1, wherein the translating the document metadata of the first document into the storage instruction comprises mapping, based on a mapping table, the document metadata of the first document to at least one of the storage component attributes of the plurality of storage components.
3. (New) The method according to claim 1, wherein at least two storage components among the plurality of storage components are determined as having a defined storage property that match the storage instruction for the first document, the method further comprising:
determining, for each of the at least two storage components, a degree of matching in which the defined storage property matches the storage instruction for the first document;
sorting the at least two storage components based on the degree of matching; and
selecting a storage component from the at least two storage components based on the sorting, wherein the storing the first document comprises storing the first document in the storage component thus selected.
4. (New) The method according to claim 1, wherein the storage requirement of the first document comprises a required retention period, wherein the defined storage property comprises a retention period, and wherein the determining the at least one storage component among the plurality of storage components comprises matching the required retention period of the first document and the retention period of the at least one storage component.
5. (New) The method according to claim 1, wherein the plurality of storage components comprises storage components of a storage layer, storage components of a pool layer, storage components of a hardware layer, or a combination thereof.
6. (New) The method according to claim 1, wherein the cloud processor and the plurality of storage components are connected at same location using a network.
7. (New) The method according to claim 1, wherein the cloud processor and the plurality of storage components are connected and distributed over a network.
8. (New) A system, comprising: a cloud processor communicatively connected to a plurality of storage components; a non-transitory computer-readable medium; and stored instructions stored on the non-transitory computer-readable medium and translatable by the cloud processor for: providing at least one storage component attribute for each of the plurality of storage components, the at least one storage component attribute defining a storage property of the respective storage component; receiving a first document to be stored and document metadata associated with the first document, the document metadata defining a storage requirement of the first document; translating the document metadata of the first document into a storage instruction; determining, based on storage component attributes, at least one storage component among the plurality of storage components with a defined storage property matching the storage instruction for the first document; and storing the first document in the at least one storage component determined according to the storage instruction.
9. (New) The system of claim 8, wherein the translating the document metadata of the first document into the storage instruction comprises mapping, based on a mapping table, the document metadata of the first document to at least one of the storage component attributes of the plurality of storage components.
10. (New) The system of claim 8, wherein at least two storage components among the plurality of storage components are determined as having a defined storage property that match the storage instruction for the first document, the method further comprising: determining, for each of the at least two storage components, a degree of matching in which the defined storage property matches the storage instruction for the first document; sorting the at least two storage components based on the degree of matching; and selecting a storage component from the at least two storage components based on the sorting, wherein the storing the first document comprises storing the first document in the storage component thus selected.
11. (New) The system of claim 8, wherein the storage requirement of the first document comprises a required retention period, wherein the defined storage property comprises a retention period, and wherein the determining the at least one storage component among the plurality of storage components comprises matching the required retention period of the first document and the retention period of the at least one storage component.
12. (New) The system of claim 8, wherein the plurality of storage components comprises storage components of a storage layer, storage components of a pool layer, storage components of a hardware layer, or a combination thereof.
13. (New) The system of claim 8, wherein the cloud processor and the plurality of storage components are connected at same location using a network.
14. (New) The system of claim 8, wherein the cloud processor and the plurality of storage components are connected and distributed over a network.
15. (New) A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a cloud processor communicatively connected to a plurality of storage components, the instructions when translated by the cloud processor perform:
providing at least one storage component attribute for each of the plurality of storage components, the at least one storage component attribute defining a storage property of the respective storage component;
receiving a first document to be stored and document metadata associated with the first document, the document metadata defining a storage requirement of the first document;
translating the document metadata of the first document into a storage instruction;
determining, based on storage component attributes, at least one storage component among the plurality of storage components with a defined storage property matching the storage instruction for the first document; and
storing the first document in the at least one storage component determined according to the storage instruction.
16. (New) The computer program product of claim 15, wherein the translating the document metadata of the first document into the storage instruction comprises mapping, based on a mapping table, the document metadata of the first document to at least one of the storage component attributes of the plurality of storage components.
17. (New) The computer program product of claim 15, wherein at least two storage components among the plurality of storage components are determined as having a defined storage property that match the storage instruction for the first document, the method further comprising: determining, for each of the at least two storage components, a degree of matching in which the defined storage property matches the storage instruction for the first document; sorting the at least two storage components based on the degree of matching; and selecting a storage component from the at least two storage components based on the sorting, wherein the storing the first document comprises storing the first document in the storage component thus selected.
18. (New) The computer program product of claim 15, wherein the storage requirement of the first document comprises a required retention period, wherein the defined storage property comprises a retention period, and wherein the determining the at least one storage component among the plurality of storage components comprises matching the required retention period of the first document and the retention period of the at least one storage component.
19. (New) The computer program product of claim 15, wherein the plurality of storage components comprises storage components of a storage layer, storage components of a pool layer, storage components of a hardware layer, or a combination thereof.
20. (New) The computer program product of claim 15, wherein the cloud processor and the plurality of storage components are connected at same location using a network.


Patent No. 10983952

1. A method for storing documents in a cloud storage system comprising a cloud processor and a plurality of storage components, the method comprising: providing, by the cloud processor of the cloud storage system, at least one storage component attribute for each of the plurality of storage components, the cloud processor representing a root of a tree, wherein the tree links the cloud processor and the plurality of storage components in the cloud storage system, the plurality of storage components comprising a hardware layer of storage devices, the hardware layer having a storage property defined using a storage component attribute of the at least one storage component attribute provided by the cloud processor of the cloud storage system; receiving, by the cloud processor from a user computer, a first document and document metadata thereof, the document metadata defining a storage requirement of the first document, the storage requirement of the first document including a retention period; responsive to receiving the first document from the user computer, generating, by the cloud processor of the cloud storage system, a storage instruction for the first document based on the document metadata of the first document, the storage instruction executable by the cloud processor of the cloud storage system; determining, by the cloud processor of the cloud storage system, at least one storage component from the plurality of storage components linked to the cloud processor in the tree that has a defined storage property or capability that matches the storage instruction generated by the cloud processor for the first document, the determining comprising comparing a retention period of the at least one storage component and the retention period of the first document that is defined by the document metadata; storing the first document in the at least one storage component determined by the cloud processor according to the storage instruction generated by the cloud processor for the first document; receiving, by the cloud processor from a content server automatically or responsive to a request by a user, new document metadata for the first document, the new document metadata for the first document updates the originally received document metadata for the first document; responsive to receiving the new document metadata for the first document from the content server, generating, by the cloud processor of the cloud storage system, a new storage instruction for the first document based on the new document metadata for the first document, the new storage instruction executable by the cloud processor of the cloud storage system; determining, by the cloud processor based on the storage component attributes, whether the storage property or capability of the at least one storage component at which the first document is stored matches with the new storage instruction thus generated by the cloud processor for the first document; and responsive to a match between the storage property or capability of the at least one storage component and the new storage instruction thus generated by the cloud processor for the first document, updating the originally received document metadata for the first document with the new document metadata for the first document without moving the first document, otherwise: determining, based on storage component attributes, at least one new storage component among the plurality of storage components linked to the cloud processor in the tree that has a defined storage property or capability that matches the new storage instruction thus generated by the cloud processor for the first document; and storing the first document in the at least one new storage component determined by the cloud processor as matching the new storage instruction thus generated by the cloud processor for the first document.
2. The method according to claim 1, further comprising: at the cloud processor, generating cloud storage information associated with the first document stored in the cloud storage system indicating the at least one storage component at which the first document is stored.
3. The method according to claim 2, wherein the cloud storage information associated with the first document includes a Uniform Resource Locator of the first document.
4. The method according to claim 1, further comprising: storing the document metadata associated with the first document in the at least one determined storage component.
5. The method according to claim 1, further comprising: at the cloud processor: receiving a request indicating a document to be retrieved from the cloud storage system; searching for cloud storage information associated with the document to be retrieved to identify the at least one storage component at which the document to be retrieved is stored; and retrieving the document from the at least one identified storage component.
6. The method according to claim 1, wherein the providing at least one storage component attribute for each of the plurality of storage components further comprises: at the cloud processor: requesting the at least one storage component attribute associated with each of the plurality of storage components; and in response, receiving the at least one storage component attribute provided by the respective storage component.
7. The method according to claim 6, wherein the providing at least one storage component attribute for each of the plurality of storage components further comprises: at the cloud processor: storing the at least one storage component attribute received from the respective storage component; and associating the at least one storage component attribute with the respective storage component.
8. The method according to claim 1, wherein the determining further comprises: sorting the storage components based on a level of match between the storage property or capability of each storage component and the storage instruction for the first document; and selecting, based on the level of match exceeding a predetermined threshold, the at least one storage component.
9. The method according to claim 1, further comprising: at the cloud processor, updating cloud storage information associated with the first document to indicate the at least one new storage component at which the first document is stored.
10. The method according to claim 1, wherein storing the first document in the at least one new storage component further comprises: searching for cloud storage information associated with the first document; moving the first document from the at least one storage component indicated by the cloud storage information to the at least one new storage component determined; and updating the cloud storage information associated with the first document to indicate the at least one new storage component at which the first document is stored.
11. The method according to claim 1, wherein the generating the storage instruction for the first document comprises: mapping the document metadata to at least one of the storage component attributes of the storage components based on a predefined mapping table, wherein the storage instruction contains the at least one storage component attribute.
12. The method according to claim 1, further comprising: at the cloud processor: determining whether a failure occurs in at least one storage component among the plurality of storage components; searching for cloud storage information indicating a document stored in the at least one storage component at which the failure occurs; based on the searching for cloud storage information, determining whether a copy of the document exists, and retrieving document metadata associated with the copy of the document; generating a storage instruction for the copy of the document based on the document metadata of the copy of the document to restore the document; determining, based on storage component attributes, at least one storage component of which the storage property or capability matches with the storage instruction to restore the document; and restoring the document by copying the copy of the document from the at least one storage component indicated by the cloud storage information to the at least one storage component determined.
13. The method according to claim 12, further comprising: updating the cloud storage information associated with the copy of the document to indicate the at least one storage component to which the copy has been copied.
14. A cloud processor for a cloud storage system comprising a plurality of storage components, the cloud processor having means configured to perform functions in accordance with the method according to claim 1.
15. A cloud storage system, comprising: a plurality of storage components; and a cloud processor having means configured to perform functions in accordance with the method according to claim 1.
16. A non-transitory computer readable medium, comprising instructions which when executed by a cloud processor in a cloud storage system having a plurality of storage components configure the cloud processor so as to perform the method according to claim 1.
17. The method of claim 1, further comprising: at the cloud processor: restoring the first document on the occurrence of a failure in the at least one storage component, the restoring including: generating a storage instruction for the first document based on retrieved first document metadata; determining at least one storage component to restore the first document based on the storage property or capability of the at least one storage component that matches with the storage instruction; and restoring the first document by copying the first document to the determined at least one storage component.
18. A cloud storage system, comprising: a cloud processor communicatively connected to a plurality of storage components and having at least one non-transitory memory containing instructions causing the cloud processor to: provide at least one storage component attribute for each of the plurality of storage components, the cloud processor representing a root of a tree, wherein the tree links the cloud processor and the plurality of storage components in the cloud storage system, the plurality of storage components comprising a hardware layer of storage devices, the hardware layer having a storage property defined using a storage component attribute of the at least one storage component attribute provided by the cloud processor; receive, from a user computer, a first document and document metadata thereof, the document metadata defining a storage requirement of the first document, the storage requirement of the first document including a retention period; responsive to receiving the first document from the user computer, generate a storage instruction for the first document based on the document metadata of the first document, the storage instruction executable by the cloud processor; determine at least one storage component from the plurality of storage components linked to the cloud processor in the tree that has a defined storage property or capability that matches the storage instruction generated by the cloud processor for the first document, the determining comprising comparing a retention period of the at least one storage component and the retention period of the first document that is defined by the document metadata; store the first document in the at least one storage component determined by the cloud processor according to the storage instruction generated by the cloud processor for the first document; receive, from a content server automatically or responsive to a request by a user, new document metadata for the first document, the new document metadata for the first document updates the originally received document metadata for the first document; responsive to receiving the new document metadata for the first document from the content server, generate a new storage instruction for the first document based on the new document metadata for the first document, the new storage instruction executable by the cloud processor; determine, based on the storage component attributes, whether the storage property or capability of the at least one storage component at which the first document is stored matches with the new storage instruction thus generated by the cloud processor for the first document; and responsive to a match between the storage property or capability of the at least one storage component and the new storage instruction thus generated by the cloud processor for the first document, update the originally received document metadata for the first document with the new document metadata for the first document without moving the first document, otherwise: determining based on storage component attributes at least one new storage component among the plurality of storage components linked to the cloud processor in the tree that has a defined storage property or capability that matches the new storage instruction thus generated by the cloud processor for the first document; and storing the first document in the at least one new storage component determined by the cloud processor as matching the new storage instruction thus generated by the cloud processor for the first document.
19. The system of claim 18, wherein the at least one non-transitory memory further comprises instructions causing the cloud processor to: generate cloud storage information associated with the first document stored in the cloud storage system indicating the at least one storage component at which the first document is stored.
20. The system of claim 18, wherein the at least one non-transitory memory further comprises instructions causing the cloud processor to: restore the first document on the occurrence of a failure in the at least one storage component, the restoring including: generate a storage instruction for the first document based on retrieved first document metadata; determine at least one storage component to restore the first document based on the storage property or capability of the at least one storage component that matches with the storage instruction; and restore the first document by copying the first document to the determined at least one storage component.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15 and 18-20  are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 
Taylor et al. (US 9678968, hereafter Taylor).

Regarding claim 1, Taylor discloses: a method for storing documents in a cloud storage system comprising a cloud processor and a plurality of storage components, the method comprising:
at the cloud processor, providing at least one storage component attribute for each of the plurality of storage components, the at least one storage component attribute defining a storage property of the respective storage component (Taylor [Fig. 3 and C8L55-67] discloses: a cloud controller 300  (as cloud processor ) manages and accesses data stored in a cloud storage system,  request server 304 in cloud controller 300 , these requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312 (as storage components as a storage devices). In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories) …. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (metadata as storage component attributed); [C36:21-41] discloses: storage capabilities  provided low-cost storage options);
receiving a first document to be stored and document metadata associated with the first document, the document metadata defining a storage requirement of the first document (Taylor [C10L11-15] discloses: a cloud controller receiving a request from a client to store a 10 GB file, in an environment where the network link between the cloud controller and a cloud storage system; [C8L60-66] discloses: the request include the transactional file system that manage a set of filesystem metadata; [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies (storage requirement));
translating the document metadata of the first document into a storage instruction (Taylor [C53L5-20] discloses: the locality policies (as the storage instruction) specify how data in the distributed filesystem should be managed, such locality policies may define and/or control how data is managed at different level on cloud controller and to be customized to meet the needs of an organization, specific users…);
determining, based on storage component attributes, at least one storage component among the plurality of storage components with a defined storage property matching the storage instruction for the first document (Taylor [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies  . For example, an alternative locality policy for image files may specify that image files should be kept in a first-level cloud storage system for 30 days (or 30 days after the last access), and then moved to a second-level cloud storage system ); and
storing the first document in the at least one storage component determined according to the storage instruction (Taylor [C54L14-23] discloses: For example, an alternative locality policy (instruction) for image files may specify that image files should be kept (stored) in a first-level cloud storage system for 30 days (or 30 days after the last access).

Regarding claim 4, Taylor discloses: The method according to claim 1, wherein the storage requirement of the first document comprises a required retention period, wherein the defined storage property comprises a retention period, and wherein the determining the at least one storage component among the plurality of storage components comprises matching the required retention period of the first document and the retention period of the at least one storage component (Taylor [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies (storage requirement)).
Regarding claim 5, Taylor discloses:  The method according to claim 1, wherein the plurality of storage components comprises storage components of a storage layer, storage components of a pool layer, storage components of a hardware layer, or a combination thereof (Taylor [Fig. 3 and C8L55-67] discloses: a cloud controller 300  manages and accesses data stored in a cloud storage system,  request server 304 in cloud controller 300 , these requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312 (as storage components as a storage devices). In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories).
Regarding claim 6, Taylor discloses:  The method according to claim 1, wherein the cloud processor and the plurality of storage components are connected at same location using a network (Taylor [C10L12-15]).
Regarding claim 7, Taylor discloses:  The method according to claim 1, wherein the cloud processor and the plurality of storage components are connected and distributed over a network (Taylor [C61L18-29]).
Regarding claim 8, Taylor discloses: A system, comprising: a cloud processor communicatively connected to a plurality of storage components; a non-transitory computer-readable medium; and stored instructions stored on the non-transitory computer-readable medium and translatable by the cloud processor for:
 providing at least one storage component attribute for each of the plurality of storage components, the at least one storage component attribute defining a storage property of the respective storage component (Taylor [Fig. 3 and C8L55-67] discloses: a cloud controller 300  (as cloud processor ) manages and accesses data stored in a cloud storage system,  request server 304 in cloud controller 300 , these requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312 (as storage components as a storage devices). In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories) …. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (metadata as storage component attributed); [C36:21-41] discloses: storage capabilities  provided low-cost storage options); 
receiving a first document to be stored and document metadata associated with the first document, the document metadata defining a storage requirement of the first document (Taylor [C10L11-15] discloses: a cloud controller receiving a request from a client to store a 10 GB file, in an environment where the network link between the cloud controller and a cloud storage system; [C8L60-66] discloses: the request include the transactional file system that manage a set of filesystem metadata; [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies (storage requirement));
 translating the document metadata of the first document into a storage instruction (Taylor [C53L5-20] discloses: the locality policies (as the storage instruction) specify how data in the distributed filesystem should be managed, such locality policies may define and/or control how data is managed at different level on cloud controller and to be customized to meet the needs of an organization, specific users…);
determining, based on storage component attributes, at least one storage component among the plurality of storage components with a defined storage property matching the storage instruction for the first document (Taylor [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies  . For example, an alternative locality policy for image files may specify that image files should be kept in a first-level cloud storage system for 30 days (or 30 days after the last access), and then moved to a second-level cloud storage system ); and 
storing the first document in the at least one storage component determined according to the storage instruction (Taylor [C54L14-23] discloses: For example, an alternative locality policy (instruction) for image files may specify that image files should be kept (stored) in a first-level cloud storage system for 30 days (or 30 days after the last access)).

Regarding claim 11, Taylor discloses: The system of claim 8, wherein the storage requirement of the first document comprises a required retention period, wherein the defined storage property comprises a retention period, and wherein the determining the at least one storage component among the plurality of storage components comprises matching the required retention period of the first document and the retention period of the at least one storage component (Taylor [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies  . For example, an alternative locality policy for image files may specify that image files should be kept in a first-level cloud storage system for 30 days (or 30 days after the last access), and then moved to a second-level cloud storage system )
Regarding claim 12, Taylor discloses:  The system of claim 8, wherein the plurality of storage components comprises storage components of a storage layer, storage components of a pool layer, storage components of a hardware layer, or a combination thereof (Taylor [Fig. 3 and C8L55-67] discloses: a cloud controller 300   manages and accesses data stored in a cloud storage system,  request server 304 in cloud controller 300 , these requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312 (as storage components as a storage devices). In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories).
Regarding claim 13, Taylor discloses:  The system of claim 8, wherein the cloud processor and the plurality of storage components are connected at same location using a network (Taylor [C10L12-15]).
Regarding claim 14, Taylor discloses: The system of claim 8, wherein the cloud processor and the plurality of storage components are connected and distributed over a network (Taylor [C61L18-29]).

Regarding claim 15, Taylor discloses: A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a cloud processor communicatively connected to a plurality of storage components, the instructions when translated by the cloud processor perform:
providing at least one storage component attribute for each of the plurality of storage components, the at least one storage component attribute defining a storage property of the respective storage component (Taylor [Fig. 3 and C8L55-67] discloses: a cloud controller 300  (as cloud processor ) manages and accesses data stored in a cloud storage system,  request server 304 in cloud controller 300 , these requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312 (as storage components as a storage devices). In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories) …. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (metadata as storage component attributed); [C36:21-41] discloses: storage capabilities  provided low-cost storage options); 
receiving a first document to be stored and document metadata associated with the first document, the document metadata defining a storage requirement of the first document (Taylor [C10L11-15] discloses: a cloud controller receiving a request from a client to store a 10 GB file, in an environment where the network link between the cloud controller and a cloud storage system; [C8L60-66] discloses: the request include the transactional file system that manage a set of filesystem metadata; [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies (storage requirement));
translating the document metadata of the first document into a storage instruction (Taylor [C53L5-20] discloses: the locality policies (as the storage instruction) specify how data in the distributed filesystem should be managed, such locality policies may define and/or control how data is managed at different level on cloud controller and to be customized to meet the needs of an organization, specific users…);
determining, based on storage component attributes, at least one storage component among the plurality of storage components with a defined storage property matching the storage instruction for the first document (Taylor [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies  . For example, an alternative locality policy for image files may specify that image files should be kept in a first-level cloud storage system for 30 days (or 30 days after the last access), and then moved to a second-level cloud storage system ); and
storing the first document in the at least one storage component determined according to the storage instruction (Taylor [C54L14-23] discloses: For example, an alternative locality policy (instruction) for image files may specify that image files should be kept (stored) in a first-level cloud storage system for 30 days (or 30 days after the last access)).

Regarding claim 18, Taylor discloses:  The computer program product of claim 15, wherein the storage requirement of the first document comprises a required retention period, wherein the defined storage property comprises a retention period, and wherein the determining the at least one storage component among the plurality of storage components comprises matching the required retention period of the first document and the retention period of the at least one storage component (Taylor [C54L14-23] discloses: a locality policy may include time-based specifications and/or time-outs. For instance, a certain project directory may be specified to only be pinned for the lifetime of a project, or a training video may be pinned for an initial period (e.g., 15 days/retention period), and then subject to normal cache replacement policies  . For example, an alternative locality policy for image files may specify that image files should be kept in a first-level cloud storage system for 30 days (or 30 days after the last access), and then moved to a second-level cloud storage system )
Regarding claim 19, Taylor discloses: The computer program product of claim 15, wherein the plurality of storage components comprises storage components of a storage layer, storage components of a pool layer, storage components of a hardware layer, or a combination thereof (Taylor [Fig. 3 and C8L55-67] discloses: a cloud controller 300  manages and accesses data stored in a cloud storage system,  request server 304 in cloud controller 300 , these requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312 (as storage components as a storage devices). In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories).

Regarding claim 20, Taylor discloses: The computer program product of claim 15, wherein the cloud processor and the plurality of storage components are connected at same location using a network. (Taylor [C10L12-15]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 9678968, hereafter Taylor) in view of Prahlad et al. (US 20100332479, hereafter Prahlad).

Regarding claim 2, Taylor didn’t disclose, but Prahlad discloses:  The method according to claim 1, wherein the translating the document metadata of the first document into the storage instruction comprises mapping, based on a mapping table, the document metadata of the first document to at least one of the storage component attributes of the plurality of storage components ( Prahlad [0105] discloses: During the operation of the storage operation cell 150, management light index 245 may be populated or changed. For example, whenever a secondary storage operation is performed (due to a client 130 request, a scheduled job, the application of a storage policy, or otherwise), the management light index 245 may be updated by the storage manager 105, secondary storage computing device 165, or other system component responsible for performing some or all of the storage operation…the management light index 245 reflecting the name, location, size, and client 130 associated with the newly created secondary copy).
Taylor and Prahlad are analogous art because they in the same field of endeavor, cloud storage system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Taylor, to include the storage policy of Prahlad, in order to define the level of service relates to a storage policy The suggestion/motivation to combine for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy and a scalable data object store within a cloud environment (Prahlad [0050]).

Regarding claim 3, Taylor as modified discloses: The method according to claim 1, wherein at least two storage components among the plurality of storage components are determined as having a defined storage property that match the storage instruction for the first document, the method further comprising:
determining, for each of the at least two storage components, a degree of matching in which the defined storage property matches the storage instruction for the first document (Prahlad [105] discloses _if due to an ILM storage policy (storage instruction), a file is migrated from a first storage device 115 to a second storage device 115 (newstorage component), a secondary storage computing device 165 may update the management light index 245 to reflect the new location of the file);
sorting the at least two storage components based on the degree of matching (Prahlad [0108] discloses: The system may identify network elements, associated characteristics or metrics with the network elements, receive additional data, such as SRM or HSM data, from storage operation cells, and correlate the additional data with the network elements to calculate a cost of data storage or an availability of data. In some implementations, data may be identified according to user, department, project, or other identifier. In other implementations, data availability or data cost is compared to a service level agreement (SLA); [0070] discloses: the different classes of storage, for example, a storage policy may define "first-class storage" as rapid access media, such as storage devices having magnetic disk (or faster access) storage media, a high bandwidth network connection to the cloud storage site, and a cloud storage site that satisfies certain performance criteria); and
selecting a storage component from the at least two storage components based on the sorting, wherein the storing the first document comprises storing the first document in the storage component thus selected (Prahlad [0070] discloses: a storage policy may define first-class storage as cloud storage sites that actually achieve a threshold average throughput, data recovery rate, and/or specified error rate). 
. Taylor and Prahlad are analogous art because they in the same field of endeavor, cloud storage system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Taylor, to include the storage policy of Prahlad, in order to define the level of service relates to a storage policy The suggestion/motivation to combine for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy and a scalable data object store within a cloud environment (Prahlad [0050]).

Regarding claim 9, Taylor as modified discloses: The system of claim 8, wherein the translating the document metadata of the first document into the storage instruction comprises mapping, based on a mapping table, the document metadata of the first document to at least one of the storage component attributes of the plurality of storage components ( Prahlad [0105] discloses: During the operation of the storage operation cell 150, management light index 245 may be populated or changed. For example, whenever a secondary storage operation is performed (due to a client 130 request, a scheduled job, the application of a storage policy, or otherwise), the management light index 245 may be updated by the storage manager 105, secondary storage computing device 165, or other system component responsible for performing some or all of the storage operation…the management light index 245 reflecting the name, location, size, and client 130 associated with the newly created secondary copy).
Taylor and Prahlad are analogous art because they in the same field of endeavor, cloud storage system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Taylor, to include the storage policy of Prahlad, in order to define the level of service relates to a storage policy The suggestion/motivation to combine for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy and a scalable data object store within a cloud environment (Prahlad [0050]).

Regarding claim 10, Taylor as modified discloses: The system of claim 8, wherein at least two storage components among the plurality of storage components are determined as having a defined storage property that match the storage instruction for the first document, the method further comprising: 
determining, for each of the at least two storage components, a degree of matching in which the defined storage property matches the storage instruction for the first document (Prahlad [105] discloses _if due to an ILM storage policy (storage instruction), a file is migrated from a first storage device 115 to a second storage device 115 (newstorage component), a secondary storage computing device 165 may update the management light index 245 to reflect the new location of the file);
 sorting the at least two storage components based on the degree of matching (Prahlad [0108] discloses: The system may identify network elements, associated characteristics or metrics with the network elements, receive additional data, such as SRM or HSM data, from storage operation cells, and correlate the additional data with the network elements to calculate a cost of data storage or an availability of data. In some implementations, data may be identified according to user, department, project, or other identifier. In other implementations, data availability or data cost is compared to a service level agreement (SLA); [0070] discloses: the different classes of storage, for example, a storage policy may define "first-class storage" as rapid access media, such as storage devices having magnetic disk (or faster access) storage media, a high bandwidth network connection to the cloud storage site, and a cloud storage site that satisfies certain performance criteria);; and 
selecting a storage component from the at least two storage components based on the sorting, wherein the storing the first document comprises storing the first document in the storage component thus selected (Prahlad [0070] discloses: a storage policy may define first-class storage as cloud storage sites that actually achieve a threshold average throughput, data recovery rate, and/or specified error rate).
Taylor and Prahlad are analogous art because they in the same field of endeavor, cloud storage system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Taylor, to include the storage policy of Prahlad, in order to define the level of service relates to a storage policy The suggestion/motivation to combine for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy and a scalable data object store within a cloud environment (Prahlad [0050]).
Regarding claim 16, Taylor as modified discloses: The computer program product of claim 15, wherein the translating the document metadata of the first document into the storage instruction comprises mapping, based on a mapping table, the document metadata of the first document to at least one of the storage component attributes of the plurality of storage components ( Prahlad [0105] discloses: During the operation of the storage operation cell 150, management light index 245 may be populated or changed. For example, whenever a secondary storage operation is performed (due to a client 130 request, a scheduled job, the application of a storage policy, or otherwise), the management light index 245 may be updated by the storage manager 105, secondary storage computing device 165, or other system component responsible for performing some or all of the storage operation…the management light index 245 reflecting the name, location, size, and client 130 associated with the newly created secondary copy).

Regarding claim 17, Taylor as modified discloses: The computer program product of claim 15, wherein at least two storage components among the plurality of storage components are determined as having a defined storage property that match the storage instruction for the first document, the method further comprising: determining, for each of the at least two storage components, a degree of matching in which the defined storage property matches the storage instruction for the first document (Prahlad [105] discloses _if due to an ILM storage policy (storage instruction), a file is migrated from a first storage device 115 to a second storage device 115 (newstorage component), a secondary storage computing device 165 may update the management light index 245 to reflect the new location of the file);
sorting the at least two storage components based on the degree of matching (Prahlad [0108] discloses: The system may identify network elements, associated characteristics or metrics with the network elements, receive additional data, such as SRM or HSM data, from storage operation cells, and correlate the additional data with the network elements to calculate a cost of data storage or an availability of data. In some implementations, data may be identified according to user, department, project, or other identifier. In other implementations, data availability or data cost is compared to a service level agreement (SLA); [0070] discloses: the different classes of storage, for example, a storage policy may define "first-class storage" as rapid access media, such as storage devices having magnetic disk (or faster access) storage media, a high bandwidth network connection to the cloud storage site, and a cloud storage site that satisfies certain performance criteria); and 
selecting a storage component from the at least two storage components based on the sorting, wherein the storing the first document comprises storing the first document in the storage component thus selected (Prahlad [0070] discloses: a storage policy may define first-class storage as cloud storage sites that actually achieve a threshold average throughput, data recovery rate, and/or specified error rate).
Taylor and Prahlad are analogous art because they in the same field of endeavor, cloud storage system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Taylor, to include the storage policy of Prahlad, in order to define the level of service relates to a storage policy The suggestion/motivation to combine for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy and a scalable data object store within a cloud environment (Prahlad [0050]).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161